Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 12/10/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,176,652 (Littrell) in view of U.S. Patent Publication Number 2007/0085232 (Brustad et al.) and U.S. Patent Publication 2010/0280456 (Nijland)
Regarding claims 1,2 Littrell discloses as shown in Figure 1, an introducer hub assembly, comprising: an introducer hub (portion of introducer which defines annular rib 30) having a longitudinal axis; a hub cap (snap-on cap 12, see col. 2, line 58) coupled to a proximal end of the introducer hub; and a hemostatic seal (gaskets 22, 24, see col. 3, lines 1-6) between the hub cap and the introducer hub, the hemostatic seal comprising: a first section (gasket 22, see col. 3, lines 1-6) having first slits (Y-slits 26, 28 of gasket 22, see col. 3, lines 7-17) intersecting along the longitudinal axis, and a second section (gasket 24, see col. 3, lines 1-6) having second slits (Y-slits 26, 28 of gasket 24, see col. 3, lines 7-17) 
Littrell fails to disclose the second slits overlap the first slits in the axial direction.
Brustad et al., from the same filed of endeavor teaches a similar introducer hub assembly as shown in Figures 1, 2, with a similar hemostatic seal (gel pad, see paragraph [0038]) used for the same purpose of sealing around an instrument within an introducer as the seal disclosed by LIttrell, where the seal comprises a second slit (intersecting dead-end slit 64, see paragraph [0038]) overlaps a first slit (intersecting dead-end slit 62, see paragraph [0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the introducer disclosed by Littrell by substituting the seal disclosed by Brustad, for the one disclosed by Littrell such that a second slit overlaps a first slit in the axial direction.
So modified, Littrell in view of Brusad fails to disclose first slits and second slits.
Nijland, from the same field of endeavor teaches a similar introducer hub assembly as shown in Figure 2, and that it is known to configure a seal to slits as opposed to a single slit for the purpose of permitting the introduction of an instrument with a much lower introduction force. See paragraph [0047].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the first slit and second slit disclosed by Littrell in view of Brusad to include second slits in each, thus making the second slits overlap the first slits, in order to permit the introduction of an instrument with a much lower introduction force.
Regarding claims 11, 12 Littrell discloses as shown in Figure 1 a hemostatic seal, comprising: a first section (gasket 22, see col. 3, lines 1-6) having first slits (Y-slits 26, 28 of gasket 22, see col. 3, lines 7-17)  extending distally from a proximal face of the first section and intersecting along a longitudinal axis; and a second section (gasket 24, see col. 3, lines 1-6) having second slits (Y-slits 26, 28 of gasket 24, see col. 3, lines 7-17) extending proximally from a distal face of the second section and intersecting along the longitudinal axis, wherein the second slits are angularly offset relative to the first slits, wherein the first slits are perpendicular with respect to each other, and wherein the second slits are perpendicular with respect to each other. 

Brustad et al., from the same filed of endeavor teaches a similar introducer hub assembly as shown in Figures 1, 2, with a similar hemostatic seal (gel pad, see paragraph [0038]) used for the same purpose of sealing around an instrument within an introducer as the seal disclosed by LIttrell, where the seal comprises a second slit (intersecting dead-end slit 64, see paragraph [0038]) overlaps a first slit (intersecting dead-end slit 62, see paragraph [0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the introducer disclosed by Littrell by substituting the seal disclosed by Brustad, for the one disclosed by Littrell such that a second slit overlaps a first slit in the axial direction.
So modified, Littrell in view of Brusad fails to disclose first slits and second slits.
Nijland, from the same field of endeavor teaches a similar introducer hub assembly as shown in Figure 2, and that it is known to configure a seal to slits as opposed to a single slit for the purpose of permitting the introduction of an instrument with a much lower introduction force. See paragraph [0047].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the first slit and second slit disclosed by Littrell in view of Brusad to include second slits in each, thus making the second slits overlap the first slits, in order to permit the introduction of an instrument with a much lower introduction force.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,176,652 (Littrell) in view of U.S. Patent Publication Number 2007/0085232 (Brustad et al.) and U.S. Patent Publication 2010/0280456 (Nijland) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2011/0082344 (Barnes)
Regarding claims 3, 13 Littrell fails to disclose wherein the first slits are angularly offset from the second slits by an angle in a range of forty to fifty degrees. 
Barnes, from the same field of endeavor teaches a similar introducer hub assembly as shown in Figure 2 with a similar seal with first slits (114) angularly offset from the second slits (134), where the angle the slits are offset by is a result effective variable recognized for the purpose of minimizing leakage between the sections of the seal. See paragraph [0030].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the introducer hub assembly such that the first slits are angularly offset from the second slits by an angle in a range of forty to fifty degrees in order to optimally minimize leakage between the sections of the seal because it would only require the optimization of the general conditions in the art and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 4-10, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,176,652 (Littrell) in view of U.S. Patent Publication Number 2007/0085232 (Brustad et al.) and U.S. Patent Publication 2010/0280456 (Nijland) as applied to claim 1 above, and further in view of  U.S. Patent Number 6,551,283 (Guo et al.)
Regarding claims 4-6 Littrell fails to disclose wherein the hemostatic seal further comprises a tapered inner surface extending distally from a proximal opening, wherein the tapered inner surface tapers toward the longitudinal axis from the proximal opening at a proximal face of the hemostatic seal such that an angle between the tapered inner surface and the longitudinal axis is in a range of twenty-five 
Guo, from the same field of endeavor teaches a similar introducer hub assembly as show in Figure 4 with a similar seal which includes a  tapered inner surface (tapered surface of conical receive area 22, see col. 6, lines 41-64) extending distally from a proximal opening, wherein the tapered inner surface tapers toward the longitudinal axis from the proximal opening at a proximal face of the hemostatic seal such that an angle between the tapered inner surface and the longitudinal axis is in a range of twenty-five to thirty-five degrees, wherein the first section includes at least a portion of the tapered inner surface and the first slits extend through the portion of the tapered inner surface, for the purpose of helping guide a medical devices to the center of seal. See col.  6, lines 65-67 and col. 7, lines 1-4.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the introducer hub assembly disclosed by Littrell to include the tapered surface of conical receive area 22 in a proximal opening of disk 22 in order to help guide a medical devices to the center of seal.
Regarding claims 7-9, Littrell fails to disclose wherein the hemostatic seal includes a proximal flange shaped to be retained between the hub cap and the introducer hub, wherein the proximal flange includes at least one of a proximal mating feature shaped to engage the hub cap or a distal mating feature shaped to engage the introducer hub, wherein the proximal mating feature includes a groove formed in a proximal face of the proximal flange. 
Guo, from the same field of endeavor teaches a similar introducer hub assembly as show in Figure 4 with a similar seal which includes a proximal flange (an outermost edge 29, see col. 7, lines 48, lines 67) shaped to be retained between the hub cap and the introducer hub, wherein the proximal flange includes at least one of a proximal mating feature (slots, see col. 6, lines 5-21) shaped to engage the hub cap or a distal mating feature shaped to engage the introducer hub, wherein the proximal mating feature includes a groove formed in a proximal face of the proximal flange, for the purpose of directly securing first and second sections. See col.  6, lines 65-67 and col. 7, lines 1-4.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the introducer hub assembly disclosed by Littrell to include the hemostatic 
Regrading claim 10, the Office considers Littrell in view of Guo to disclose the limiations of claim 10, because it defines a limitation “the distal mating feature”, which is recited in the alternative. 

Regarding claims 14, 15 Littrell fails to disclose a tapered inner surface extending distally from a proximal opening at the proximal face, one or more of a groove formed in the proximal face of the first section or a tapered flange extending distally from the distal face of the second section.
Guo, from the same field of endeavor teaches a similar introducer hub assembly as show in Figure 4 with a similar seal which includes a tapered inner surface (tapered surface of conical receive area 22, see col. 6, lines 41-64) extending distally from a proximal opening, one or more of a groove (slots, see col. 6, lines 5-21) formed in the proximal face of the first section or a tapered flange extending distally from the distal face of the second section for the purpose of directly securing first and second sections. See col.  6, lines 65-67 and col. 7, lines 1-4.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the introducer hub assembly disclosed by Littrell to include the tapered surface of conical receive area 22 in a proximal opening of disk 22 in order to help guide a medical devices to the center of seal.
I would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the hemostatic seal disclosed by Littrell to include the slots disclosed by Guo in order to directly secure the first and section sections of the seal together.
Claims 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2008/0021532 (Kveen) in view of U.S. Patent Number 5,176,652 (Littrell), U.S. Patent Publication Number 2007/0085232 (Brustad et al.) and U.S. Patent Publication 2010/0280456 (Nijland)

Kveen fails to disclose an introducer hub assembly mounted on the guide catheter, wherein the introducer hub assembly includes a hemostatic seal including a first section having first slits extending distally from a proximal face of the hemostatic seal and intersecting along a longitudinal axis, and a second section having second slits extending proximally from a distal face of the hemostatic seal and intersecting along the longitudinal axis, wherein the second slits are angularly offset relative to the first slits. 
	Littrell, from the same field of endeavor teaches a similar guide catheter as shown in Figure 1 which includes a hemostatic seal (gaskets 22, 24, see col. 3, lines 1-6) between the hub cap and the introducer hub, the hemostatic seal comprising: a first section (gasket 22, see col. 3, lines 1-6) having first slits (Y-slits 26, 28 of gasket 22, see col. 3, lines 7-17) intersecting along the longitudinal axis, and a second section (gasket 24, see col. 3, lines 1-6) having second slits (Y-slits 26, 28 of gasket 24, see col. 3, lines 7-17) intersecting along the longitudinal axis, wherein the second slits are angularly offset relative to the first slits, wherein the first slits are perpendicular with respect to each other, and wherein the second slits are perpendicular with respect to each other, for the purpose of preventing back leakage of any fluid which enters the guide catheter, wherein the first slits are perpendicular with respect to each other, and wherein the second slits are perpendicular with respect to each other. See col. 1, lines 22-31.
	It would have been obvious to one of ordinary skill in the art, before the effective fling date of the claimed invention to modify the leadless pacemaker system disclose by Kveen to include the hemostatic seal disclosed by hemostatic sea in order to prevent prevent back leakage of any fluid which enters the guide catheter
 Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2008/0021532 (Kveen) in view of U.S. Patent Number 5,176,652 (Littrell), U.S. Patent Publication Number 2007/0085232 (Brustad et al.) and U.S. Patent Publication 2010/0280456 (Nijland) as applied to claim 12 above, and further in view of U.S. Patent Publication Number 2011/0082344 (Barnes)

Barnes, from the same field of endeavor teaches a similar introducer hub assembly as shown in Figure 2 with a similar seal with first slits (114) angularly offset from the second slits (134), where the angle the slits are offset by is a result effective variable recognized for the purpose of minimizing leakage between the sections of the seal. See paragraph [0030].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the introducer hub assembly disclosed by Kveen in view of Littrell such that the first slits are angularly offset from the second slits by an angle in a range of forty to fifty degrees in order to optimally minimize leakage between the sections of the seal because it would only require the optimization of the general conditions in the art and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2008/0021532 (Kveen) in view of U.S. Patent Number 5,176,652 (Littrell), U.S. Patent Publication Number 2007/0085232 (Brustad et al.) and U.S. Patent Publication 2010/0280456 (Nijland) as applied to claim 12 above, and further in view of U.S. Patent Number 6,551,283 (Guo et al.)
Regarding claims 19, 20 Kveen in view of Littrell fails to disclose a tapered inner surface extending distally from a proximal opening at the proximal face, one or more of a groove formed in the proximal face of the first section or a tapered flange extending distally from the distal face of the second section.
Guo, from the same field of endeavor teaches a similar introducer hub assembly as show in Figure 4 with a similar seal which includes a tapered inner surface (tapered surface of conical receive area 22, see col. 6, lines 41-64) extending distally from a proximal opening, one or more of a groove (slots, see col. 6, lines 5-21) formed in the proximal face of the first section or a tapered flange extending distally from the distal face of the second section for the purpose of directly securing first and second sections. See col.  6, lines 65-67 and col. 7, lines 1-4.

I would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the hemostatic seal disclosed by Littrell to include the slots disclosed by Guo in order to directly secure the first and section sections of the seal together.
Response to Arguments
Applicant’s arguments with respect to the rejection of the claim(s) under Littrell have have been considered but are moot because the new ground of rejection relies on Brustad et al. and Nijland.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771